Citation Nr: 1755865	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from August 1950 to July 1953.

This matter is before the Board of Veteran's Appeals (Board) on appeal from December 2014 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2017 a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable disposition of the claim at issue, no further action with respect to this issue is required to comply with the VCAA and implementing regulations.

II.  Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Service connection also may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In the case at hand, the Veteran's service treatment records were requested from the National Personnel Records Center (NPRC), which responded that such records were "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable.  When a veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
The Veteran submitted a claim for service connection for (in pertinent part) bilateral hearing loss in July 2014.  He maintains that his hearing loss is due to noise exposure from artillery fire without ear protection while serving as a cannoneer in the Army.  See January and July 2015 statements from the Veteran, April 2015 VA examination report, July 2015 Notice of Disagreement, October 2015 VA Form 9 and September 2017 hearing transcript.  

Regarding the question of whether the Veteran has a current disability, an April 2015 VA audiological examination confirms the Veteran's diagnosis of bilateral sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385.

The Veteran's service personnel records confirm his service as an Army cannoneer for 16 months.  See Separation Qualification Record, DA Form 493.  See also 38 U.S.C. § 1154 (a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  The Board sees no reason to doubt the Veteran's statements regarding in-service noise exposure, and finds them credible.  The Board notes further that the Veteran has been awarded service connection for tinnitus secondary to in-service acoustic trauma (see April 2015 rating decision); therefore, his exposure to loud noises in service is conceded.

During the September 2017 Board hearing, the Veteran stated that after service he worked in a bakery warehouse until his retirement.  He stated that he was not exposed to any intense noise post-service.  

Turning to the question of nexus, the April 2015 VA examiner concluded that no medical opinion regarding the etiology of the Veteran's hearing loss could be provided without resorting to speculation.  The examiner stated that this was because there was no pre- or post-service hearing testing available for review.  

The Board finds the April 2015 VA examiner's conclusion to be inadequate for adjudicatory purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  As noted above, precise audiometric data demonstrating hearing loss at levels described in 38 C.F.R. § 3.385 is only necessary to prove that the Veteran has a current hearing loss disability for VA service connection purposes.  The lack of precise audiometric data prior to or during service should not render it impossible to provide an opinion regarding the likelihood of a relationship between high levels of noise-exposure during service and current levels of hearing loss.  

Moreover, the April 2015 VA examiner failed to address the Veteran's contentions or the post-service private medical evidence of hearing loss disability with a history of previous noise exposure noted in October 2013.  In addition, the Veteran's daughter testified that she was born in 1962 and always remembers her father's difficulty hearing.  See September 2017 hearing transcript.  Finally, as noted above, the examiner found that the Veteran's tinnitus was due to in-service noise trauma.

The Veteran has consistently reported that the noise trauma he experienced during 16 months as a cannoneer in service affected his hearing.  His daughter testified that she observed the Veteran's difficulty hearing as early as the 1960's.  The Board notes that the Veteran and his daughter are competent to report these lay observations, and the Board finds no reason to doubt their credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, service treatment records were destroyed and therefore it is unclear whether hearing loss would have been shown to be present at separation.  This leaves the Veteran's credible statements as the only evidence regarding the level of his hearing acuity at separation. 

Although there are no treatment records regarding the Veteran's hearing loss available until 2013, there is no evidence of any potential source of noise exposure post service.  To the contrary, there is substantive evidence, as noted above, supporting his claim.  Thus, the Board finds that the evidence is at least in relative equipoise as to whether bilateral hearing loss is connected to the Veteran's active service.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral hearing loss is warranted. Therefore, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely as not that the Veteran's hearing loss in this case is the result of noise exposure in service as it is the result of any other cause or factor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


